Citation Nr: 0812740	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased disability rating for service 
connected post-traumatic stress disorder (PTSD) with 
alcohol dependency and cannabis abuse, currently evaluated 
as 50 percent disabling.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1970 to January 1973, when he was honorably 
discharged.  He served in Vietnam and was awarded the Combat 
Infantryman Badge, among other awards and decorations. 

Procedural history

Service connection for PTSD was granted in a June 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  A 30 percent disability 
rating was awarded, effective January 11, 2005.  The veteran 
filed a notice of disagreement as to the assigned rating in 
July 2005.  A 50 percent disability rating was granted in a 
February 2006 RO rating decision.  The veteran's appeal as to 
that issue was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) later in February 
2006.

The RO denied entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in a December 2006 rating decision.  The 
veteran filed a NOD in January 2007.  A SOC was issued in 
August 2007.  The veteran's appeal as to that issue was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2007. 

The two appeals were merged in November 2007.

Issues not on appeal

In the December 2006 decision, service connection for 
hypertension was granted, and a 10 percent disability rating 
was assigned, effective February 9, 2006.  In a July 2007 RO 
rating decision, service connection for a hear disability was 
denied. 

To the Board's knowledge, the veteran has not disagreed with 
either decision.  Thus, those issues are not on appeal and 
they will be discussed no further.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical and other evidence of record 
indicates that the veteran's PTSD is currently manifested by 
difficulty in establishing and maintaining social and work 
relationships, depression and irritability.

2.  The veteran has two service-connected disabilities: PTSD, 
which is currently rated 50 percent disabling; and 
hypertension to PTSD, which is currently rated 
10 percent disabling.  The combined disability rating is 60 
percent. 

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected PTSD and 
hypertension render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met, including on an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated 50 
percent disabling.  He also seeks entitlement to TDIU.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board notes 
that the veteran has not been advised as to the evidentiary 
requirements of his increased rating claim.  The veteran has, 
however, received appropriate VCAA as it relates to his claim 
of entitlement to service connection for PTSD.  As noted 
below, the veteran has received appropriate notice as it 
relates to effective date and disability rating and has 
demonstrated knowledge of what is required of him to 
substantiate an increased rating claim of PTSD.  Thus, as 
detailed below, although the veteran did not receive specific 
VCAA notice as to his increased rating claim, the Board 
concludes that such did not affect the essential fairness of 
this decision.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2005 letter.  The veteran was advised in that letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including service records, records from 
the Social Security Administration and VA treatment records.  
With respect to private treatment records, the letter 
indicated VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran to complete this release so that VA could obtain 
these records on his behalf.  

The February 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency."  The veteran was also advised 
in the February 2005 letter that the VA would provide a 
medical examination, if such was necessary to decide his 
claim.

Finally, the Board notes that the February 2005 letter 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the March 2006 VCAA notice letter.  

A March 2006 VCAA notice letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  With respect to effective date, the March 2006 
VCAA notice letter instructed the veteran that two factors 
were relevant in determining effective dates of an increased 
rating claim: when the claim was received; and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule." 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In January 2008, additional requirements for adequate VCAA 
notice were mandated for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For an 
increased-compensation claim, section § 5103(a) now requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, the Board finds that any lack of notice did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated actual knowledge of what was 
required of him to substantiate his claim.  See Vazquez-
Flores, supra, see also Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)].  In a February 2006 VA Form 9, the veteran 
informed VA as to the effect that his PTSD has had on his 
life and his employment and how he believed that his PTSD had 
worsened.  The veteran also presented similar information 
during a February 2007 VA examination.  

Therefore, any error as to VCAA notice has been cured by the 
veteran's demonstration of actual knowledge of what is 
required to substantiate his claim.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA and private 
medical reports pertaining to the veteran.  Additionally, the 
veteran was provided with a VA examination in February 2007, 
the results of which will be discussed below.  
The report of the examination reflects that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate psychiatric 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran declined a Board hearing.  The Board 
will therefore proceed to a decision.


1. Entitlement to an increased disability rating for PTSD.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].



Analysis

Initial comment

As was alluded to in the Introduction, the veteran's service-
connected PTSD encompasses alcohol and marijuana abuse.  The 
law precludes compensation for primary alcohol and drug abuse 
disabilities.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2007); VAOPGPREC 2-97 (Jan. 16, 1997) [no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs].  However, such problems may be service 
connection if associated with service-connected PTSD, as was 
done in this case.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001). 

Accordingly, and symptomatology associated with alcohol or 
marijuana abuse will be taken into consideration by the Board 
in evaluating the veteran's PTSD.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
veteran has not requested that another diagnostic code should 
be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  

With respect to the criteria for the 70 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Concerning suicidal ideation, the veteran has wavered on such 
thoughts.  The February 2007 VA examination noted that the 
veteran initially denied suicidal thoughts, but the later 
stated "that he could use CO2 poisioning" to do so.  
However, he ultimately retracted that statement after 
thinking of his "son and granddaughter."  There is, 
however, some evidence that the veteran values his life.  He 
appears to maintain some family relationships and appears to 
have a girlfriend.  The veteran spoke of hobbies and 
interacting, although to a limited degree, with close family 
and his girlfriend.  (Progress notes from March 2004 to 
August 2006 are consistent with the findings of the February 
2007 VA examination.)       

With regard to obsessional rituals which interfere with 
routine activities, there is no evidence of this.  The 
veteran's thought processes were logical, coherent and 
organized in the February 2007 VA examination.  And, there 
was no evidence of significant mental deterioration or 
hallucinatory phenomenon were observed or reported during the 
course of the assessment process.  

There is no evidence of the veteran's speech being 
intermittently illogical.  It was noted in the February 2007 
VA examination that the veteran continues to demonstrate good 
attention and concentration, reality, and accuracy.  The 
veteran's abstract thinking and social judgment were 
functioning well during the February 2007 VA examination.  

Although the veteran has a history of depression, it does not 
appear to be near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  

There is some evidence of impaired impulse control, such as 
unprovoked irritability, although actual violence appears  to 
be in the past.  The veteran reported anger management issues 
and fistfights.  However, his main problem appears to be with 
"patience."  The veteran's legal history involves drugs and 
alcohol and appears to be non-violet in nature.
  
The veteran appears to not have a problem with neglect of 
personal appearance and hygiene.  At the February 2007 VA 
examination, the veteran's appearance was noted as being 
"clean and neat," but casual.  He was also described as 
being on time and cooperative, presenting "with good 
grooming and casual but clean and neat clothing."  

The veteran does appear to have difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.  A September 2006 Milwaukee Vet Center 
assessment by a social worker resulted in the following 
comment:  "Client has experienced problems establishing and 
maintaining any type of employment due to severe PTSD 
symptoms; severe anxiety when client is around groups of 
people and being in a closed room, inability to sleep, 
distrust of all people and severe anger/rage problems."  

With respect to social interactions, although these are 
somewhat limited the veteran appears to be close to a couple 
of buddies, some family members and his girlfriend.  

The above-cited evidence indicates in general that the 
veteran's PTSD symptoms involve difficulty establishing and 
maintaining effective social and work relationships due to 
isolation, irritability, depressed mood and suspiciousness, 
which symptoms are congruent with the assignment of a 50 or 
lower percent rating.  

The Board additionally observes that the GAF score assigned 
in connection with the February 2007 VA examination, 51, is 
reflective of moderate impairment, as was the GAF score of 58 
assigned by the April 2005 VA examiner.  It appears that both 
examiners took into consideration the service-connected 
substance abuse problems in arriving at these GAF Scores.

In short, the evidence is against the assignment of a 70 
percent disability rating because the record does not show 
"deficiencies in most areas", as is required by the 
schedular criteria.  As has been discussed in detail above, 
the veteran does not appear to be deficient in most areas.  
The areas in which the veteran appears to have difficulty is 
difficulty in adapting to work or a worklike setting and, to 
some degree, inability to establish and maintain effective 
relationships".  During the February 2007 VA examination, it 
was noted that he would have to have "restrictions on [his] 
contact with fellow cowokers and supervisors . . . given his 
increased irritability and discomfort when working in close 
proximity with others."    

However, the February 2007 VA examiner stated more generally 
that the veteran 

continues to demonstrate the capacity for simple routine 
work [citing examples]  . . . .  The veteran's capacity 
to perform simple routine work is further noted through 
review of formal mental status examination findings 
which were unremarkable.  He continues to demonstrate 
good attention and concentration, reality, accuracy, 
immediate and short-term recall abstract thinking social 
judgment . . . and a general fund of information.  This 
would suggest that he continues to maintain mental 
functioning and processes necessary for simple routine 
work.  

This is significant evidence, in the Board's estimation, in 
that it is relatively recent and because the entire nine page 
report shows careful evaluation of the veteran.  Moreover, 
the examiner's observations are generally congruent with 
other evaluations of the veteran contained in the record, as 
well as the veteran's own self descriptions, which indicate 
that the veteran's service-connected disability is manifested 
chiefly by some isolation, relatively few friends, 
irritability and depression, all of which are consistent with 
the assignment of a 50 percent rating.  

The Board has taken into consideration the September 2006 
assessment of the Vet Center social worker, quoted above, 
which does not appear to be consistent with the VA 
examination reports and outpatient treatment reports in that 
more severe symptoms of PTSD are referenced.  The Board 
accords that assessment relatively little weight of probative 
value, because unlike the multi page VA assessments, the 
social worker's does not provide a clear basis for the 
ultimate conclusion that the veteran cannot work due to PTSD.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].

Further, although not intending the Vet Center social worker, 
the Board observes that the VA evaluators have a higher level 
of training [a Ph.D. in April 2005 and a Psy. D. in February 
2007].  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating, nor does he so 
contend.  There is no evidence of gross impairment to thought 
processes and communication, persistent delusions or 
hallucinations or grossly inappropriate behavior.  Nor is 
there a persistent danger of the veteran hurting himself or 
others;
 a disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name; or an inability 
to perform activities of daily living.  
The veteran himself does not appear to so contend.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD approximates that 
associated with the currently assigned 50 percent evaluation.  
A higher schedular evaluation is not warranted.   

Fenderson considerations

The RO has assigned a 50 percent disability rating effective 
from January 11, 2005, the date of service connection.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

It appears that the veteran's PTSD symptomatology has 
remained relatively stable. At no time subsequent to grant of 
service connection has the veteran evidenced PTSD 
symptomatology warranting a disability rating higher than the 
currently assigned 50 percent.  Accordingly, a 50 percent 
rating is assigned for PTSD from January 11, 2005.
 
Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the award of a disability rating in excess of the 
currently assigned 50 percent.  

2. Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2007).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2007).  
If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2007).  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The veteran has two service-connected disabilities: PTSD, 
which is currently rated 50 percent disabling; and 
hypertension, which is currently rated 10 percent disabling.  
The combined rating is 60 percent.  Therefore, he does not 
meet the criteria for consideration of TDIU on a schedular 
basis.  See 38 C.F.R. § 4.16(a) (2007).

Extraschedular basis

The Board initially observes that although service connection 
has recently been granted for hypertension, the medical and 
other records in the file do not suggest that this disorder 
impacts on the veteran's employability in any significant 
way.  The veteran himself does not appear to so contend.  The 
veteran's contentions, and the medical evidence, suggests 
that any of his problems in an employment setting are due to 
his PTSD.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

The veteran has not been hospitalized frequently for his 
PTSD.  It appears that his most recent inpatient treatment 
(for substance abuse issues) was in 1992.  Although his Vet 
Center counselor reported in September 2006 that he suggested 
that the veteran admit himself to the VAMC in Tomah, 
Wisconsin for inpatient PTSD treatment, there is  no evidence 
that the veteran has done so.  

It appears that he worked in a brewery and then in 
constriction for a number of years after service, until 1990.  
He then worked on and off as a roofer or painter until June 
2006.  He has not worked since. 

With respect to marked interference with employment, the 
evidence is he same that which has already been discussed in 
connection with the PTSD claim above.  In favor of the 
veteran's claim is the September 2006 assessment of the R.P., 
MSW, the veteran's Vet Center counselor.  Against the claim 
is the report of the February 2007 VA psychological examiner.  
Both of these have been quoted above.  The Board will not 
belabor the point, discussed in detail above, that it places 
greater weight of probative value on the nine page report of 
the Ph.D. psychologist than it does in the 2 page report of 
the Vet center MSW.  Moreover, the February 2007 opinion to 
the effect that the veteran is employable appears to be 
congruent with previous evidence of record, which indicates 
that the veteran was working up to June 2006; the record does 
not show any specific reason for his not working thereafter.  

There is also no evidence of record which shows an 
exceptional or unusual clinical picture.  As quoted above, 
the February 2007 VA examiner mentioned that a through review 
of formal mental status examination findings were 
unremarkable.  

In essence, any industrial deficits caused by the veteran's 
PTSD are fairly rated via the currently assigned 50 percent 
rating.  38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board adds that the February 2007 VA examiner stated 
several times that the veteran was capable of engaging in 
"simple routine work".  The board finds that this amounts 
to the veteran's being able to engage in substantially 
gainful employment.  As discussed above,  "substantially 
gainful employment" is that employment "which is ordinarily 
followed by the non-disabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  See Moore, supra.  The 
veteran's history of working as a brewery worker, 
construction worker and more recently as a roofer and painter  
is consistent with "simple routine work" which nonetheless 
is substantially gainful employment as that terms is used in 
the law and regulations.  That is, such employment is 
ordinarily followed by non-disabled persons to earn their 
livelihood.

Thus, while in no way diminishing the impact that the PTSD 
and hypertension may have on the veteran's industrial 
capacity, this is already taken into consideration in the 
assigned 50 percent and 10 percent ratings, respectively.

Considering the above evidence, the Board does not find that 
the veteran's service-connected disabilities cause 
interference with employment that is sufficient to warrant 
referral for consideration of an extraschedular rating.  
There is no evidence of an exceptional or unusual disability, 
or of any other factor which would allow for the assignment 
of an extraschedular rating.  

Based on the record, referral of this issue to the 
appropriate VA officials for extraschedular consideration is 
not warranted.  
Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim of entitlement to TDIU.  
The veteran's claim of entitlement to TDIU is accordingly 
denied.

ORDER

Entitlement to an increased disability rating for service-
connected PTSD, currently evaluated as 50 percent disabling, 
is denied.

Entitlement to TDIU is denied.  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


